UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-7692



In Re:   STEPHAN M. BULLIS,



                                                        Petitioner.



           On Petition for Writ of Mandamus. (CR-95-142)


Submitted:   April 20, 2005                 Decided:   May 11, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stephan M. Bullis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stephan   M.   Bullis   petitions    for   writ   of   mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.       He seeks an order from this court

directing the district court to act.           Our review of the docket

sheet reveals that the district court dismissed Bullis’s § 2255

motion on March 28, 2005.    Accordingly, because the district court

has recently decided Bullis’s case, we deny the mandamus petition

as moot.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   - 2 -